Citation Nr: 0715677	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  04-44 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel






INTRODUCTION

The veteran served on active duty from June 1960 to November 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


FINDING OF FACT

COPD did not have its onset in or is otherwise attributable 
to service.


CONCLUSION OF LAW

COPD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & Supp. 2005; 
38 C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159(b), 3.326(a).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that this notice must be provided to a 
claimant prior to an initial, unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (AOJ).  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  Regulations also dictate that VA has a duty to assist 
claimants, essentially providing that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(c).  

In the present case, the issue on appeal arises from a claim 
for service connection for COPD.  The Board notes that the 
veteran's claim was received in March 2003.  In June 2003, 
prior to its adjudication of this claim, the AOJ provided 
notice to the claimant regarding the VA's duty to notify and 
to assist.  Specifically, the AOJ notified the claimant of 
information and evidence necessary to substantiate the claim; 
information and evidence that VA would seek to provide; and 
information and evidence that the claimant was expected to 
provide.  The veteran was instructed to "send us any medical 
reports you have," and he was advised to notify VA of any 
information or evidence he wished VA to retrieve for him.  
Thus, the Board finds that the content and timing of the June 
2003 notice comports with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).

Additionally, the claimant's service medical records and 
pertinent post-service medical records have been obtained, to 
the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  
 
Additional efforts to assist the veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (holding that due process concerns with respect to VCAA 
notice must be pled with specificity).  Therefore, the Board 
finds that it would not be prejudicial to the veteran to 
render a decision at this time.  

Evidence and Background

The veteran filed a claim for service connection for COPD in 
March 2003.  His claims file contains his service medical 
records, VA outpatient records, private medical reports, a VA 
examination, and a personal statement from the veteran.

His service medical reports, though silent for COPD, do 
contain a documentation of bronchopneumonia on October 27, 
1960.  According to the report, Declomycin was administered, 
and the veteran's temperature returned to normal after one 
week.  Chest x-rays were conducted on October 29, November 2, 
November 6, November 12, and November 17 of the same year.  
Each showed "gradual clearing of the pulmonary-parenchymal 
infiltrate, with the latter showing only a very minimal 
residual persisting.  At the present time, the patient is 
asymptomatic."

During a November 1963 release from active duty (RID) 
examination, the veteran's lungs and chest were deemed 
"normal," with no statement to the contrary from the 
veteran.

Records from Ferrell-Duncan, Inc., ranging in dates from 
March 2000 through March 2002, contain the first COPD 
diagnosis in the veteran's claims file.  A report from March 
2000 notes that the veteran smoked 2 packs per day for 20 
years, though he quit smoking 6 years prior.  The report also 
states, 'He has had some asbestos exposure in his job as a 
carpenter."  Later that month, the veteran was diagnosed 
with COPD.  The physician prescribed Severent, Theophyline, 
and portable oxygen.  In June 2001, the veteran's COPD was 
labeled "severe."

A physical examination performed at Citizens Memorial 
Hospital in March 2002 confirmed the prior COPD diagnosis.

In a January 2003 VA outpatient report, the veteran's history 
of chief complaint was reported to be that he "[h]as had 
COPD, probably secondary to a severe pneumonia during his 
time in the Navy.  He has been on home oxygen supplementation 
for about two years." 

The veteran submitted a statement in support of his claim in 
June 2003.  He stated, "I believe the COPD was triggered by 
the pneumonia I had while in the military service."  
Regarding a possible link to asbestos, he stated, "I have no 
evidence of asbestos exposure - back then, it was not 
considered a hazardous material."  He also noted that, 
although he smoked cigarettes in the military and after 
service, he had not smoked a cigarette in "over 10 years."

In August 2003, the veteran was afforded a VA examination in 
order to determine the etiology of the veteran's COPD.  In 
its request, the RO noted that the veteran's military 
personnel file showed he would have had exposure to asbestos 
while serving on ships during his six years in the Navy and 
that service medical records showed that the veteran was 
diagnosed with pneumonia during his military service.  It was 
also noted that the veteran had worked as a carpenter and in 
construction after service.

The examiner noted that the veteran's claims file was 
reviewed prior to his examination.  He was diagnosed with 
"severe COPD with past history of tobacco abuse and asbestos 
exposure."  Initially, the examiner stated, "It is my 
medical opinion that the patient's current severe COPD is not 
related to his pneumonia or asbestos exposure."  [emphasis 
added].  He stated that he did believe that the veteran's 
pneumonia cleared without sequela, as his records stated.  
The examiner also stated that he believed that the veteran 
was exposed to asbestos probably during the military, and 
probably during his construction days.  However, he did not 
see any evidence of asbestos on the previous x-rays.  Then 
examiner then concluded that he believer a combination of 
asbestos exposure and tobacco abuse is synergistic for COPD.  
He then stated that he believed that the veteran's COPD was 
secondary to his past history of tobacco and asbestos 
exposure and the fact that the veteran is obese and had cor 
pulmonale.  Because of the conflicting opinions provided by 
the examiner, the RO sought clarification from the examiner.  
In a statement of clarification released later that month, 
the examiner opined, "I do not believe that his pneumonia, 
which occurred while in the military, is the etiology for 
this vets [sic] current pulmonary difficulties.  I do believe 
his COPD is secondary to his previous prolonged tob[acco] 
abuse."  He added, "I do not feel asbestos exposure is a 
contributing factor."

In an August 2003 rating decision, the RO denied the 
veteran's claim, arguing that the veteran's separation 
examination was negative for lung problems, and that the VA 
examiner denied an etiological correlation to active service.

In the veteran's February 2004 notice of disagreement, he 
contends that, even though his x-rays were normal upon 
separation from service, a blood test was needed to make an 
accurate diagnosis.  He maintains that he received no such 
test.  The veteran also insists that pneumonia is a "major 
contributor to the COPD."

The November 2004 statement of the case affirmed the RO's 
prior decision, stating, "Based on the opinion of the VA 
examiner that your COPD is more likely due to your smoking 
history, service connection remains denied."

Law and Regulations

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, 
certain chronic diseases may be presumed to have been 
incurred or aggravated during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

In asbestos exposure-related claims, VA must determine 
whether military records demonstrate asbestos exposure during 
service, and, if so, determine whether there is a 
relationship between asbestos exposure and the claimed 
disease.  M21-1, Part VI, 7.21(d)(1).  The most common 
disease is interstitial pulmonary fibrosis (asbestosis).  
Asbestos fibers may also produce pleural effusions and 
fibrosis, pleural plaques, and mesotheliomas of pleura and 
peritoneum, lung cancer and cancers of the gastrointestinal 
tract.  M21-1, Part VI, 7.21(a)(1).

The relevant factors discussed in the Manual must be 
considered and addressed by the Board in assessing the 
evidence regarding an asbestos related claim.  However, the 
pertinent parts of the Manual guidelines on service 
connection in asbestos-related cases are not substantive 
rules, and there is no presumption that a veteran was exposed 
to asbestos in service.  Dyment v. West, 13 Vet. App. 141 
(1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002); VAOPGCPREC 4-2000.




Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  The Board must assess the 
credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, 
accounting for evidence that it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any 
evidence favorable to the appellant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992).  When the positive and 
negative evidence as to a claim is in approximate balance, 
thereby creating a reasonable doubt as to the merits of a 
claim, the claimant prevails.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is inapplicable.  
Id. at 1365.

Discussion and Analysis

In this case, the veteran has a current diagnosis.  He has 
been diagnosed with COPD by a number of treatment facilities, 
one of which labeled his condition "severe."

However, the record does not establish that the veteran's 
COPD is etiologically linked to his active military career.  
There is no evidence of inception or aggravation of COPD 
during his period of active service.  While there is evidence 
of bronchopneumonia during active service, the veteran's 
lungs were clear during a subsequent November 1963 
examination.  

Although a VA outpatient report dated January 2003 includes a 
history of chief complaint that the veteran's COPD was 
"probably secondary to a severe pneumonia during his time in 
the Navy," a subsequent VA examiner stated, "I do not 
believe that his pneumonia, which occurred while in the 
military, is the etiology for this vets [sic] current 
pulmonary difficulties.  I do believe his COPD is secondary 
to his previous prolonged tob[acco] abuse."  

The Board must weigh the credibility and probative value of 
the medical opinions, and in so doing, the Board may favor 
one medical opinion over the other.   See Evans v. West, 12 
Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 
429, 433 (1995)).  The Board must account for the evidence it 
finds persuasive or unpersuasive, and provide reasons for 
rejecting material evidence favorable to the claim.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  

To that end, an award of service connection must be based on 
reliable competent medical evidence.  Conjectural or 
speculative opinions as to some remote possibility of such 
relationship are insufficient.  See 38 C.F.R. § 3.102 (2006); 
see also Morris v. West, 13 Vet. App. 94, 97 (1999) 
(diagnosis that appellant was "possibly" suffering from 
schizophrenia deemed speculative); Bloom v. West, 12 Vet. 
App. 185, 186-87 (1999) (treating physician's opinion that 
veteran's time as a prisoner of war "could" have precipitated 
the initial development of his lung condition found too 
speculative to be sufficient medical nexus evidence); Davis 
v. West, 13 Vet. App. 178, 185 (1999) (any medical nexus 
between in-service radiation exposure and fatal lung cancer 
years later was speculative at best, even where one physician 
opined that it was probable that lung cancer was related to 
service radiation exposure); see also Obert v. Brown, 5 Vet. 
App. 30, 33 (1993) (physician's statement that the veteran 
may have been having some symptoms of multiple sclerosis for 
many years prior to the date of diagnosis deemed 
speculative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992) (medical evidence which merely indicates that the 
alleged disorder "may or may not" exist or "may or may not" 
be related, is too speculative to establish the presence of 
the claimed disorder or any such relationship).

Based on this reasoning, the Board finds the January 2003 
medical opinion less probative than the August 2003 opinion.  
First, the January 2003 VA examiner did not make a note that 
the veteran's claims file had been reviewed.  In fact, the 
report notes that the veteran was seen that day to 
"establish care with the VA."  Second, it is noted that the 
examiner stated that the veteran's COPD was "probably" due 
to pneumonia.  The opinion is not definitive in nature, nor 
does it provide an in-depth medical analysis or rationale as 
to its conclusions.

In contrast, the August 2003 examiner noted a review of the 
veteran's claims file, including a review of the prior 
January 2003 opinion.  The examiner ruled out asbestos 
exposure as a cause due to the lack of evidence on the 
veteran's x-rays.  Pneumonia was also ruled out because "his 
pneumonia cleared without sequela."  This opinion was based 
on all the evidence of record, including the most recent 
examination.  Moreover, the opinion was stated clearly and 
unambiguously.

Although the veteran contends in his notice of disagreement 
that pneumonia is a major contributor to COPD, the Board 
observes that it cannot credit the veteran's assertions 
regarding the nature and cause of his illness, as the veteran 
is not shown to possess any particular medical expertise.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).  Thus, the Board cannot 
grant service connection for the veteran's COPD based on his 
statements alone.

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu.  Thus, while the veteran is competent 
to report what comes to him through his senses, he does not 
have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  Therefore, he cannot provide a competent opinion 
regarding diagnosis and causation.  

In sum, the veteran's personal opinion regarding the etiology 
of his COPD has no probative value as he is not competent to 
make that assessment.  See Espiritu.  Conversely, the VA 
examiner's August 2003 opinion is competent and supported by 
the record.  Thus, this probative evidence supports a finding 
that the veteran's COPD is not related to service.  It 
specifically determined that the COPD was not related to the 
inservice pneumonia or to asbestos exposure.  The examiner 
referred to the inservice findings and also to x-rays.  A 
rationale was provided.  Further, as noted, the January 2003 
outpatient report raises no more than a speculation of a 
relationship between his active service and his diagnosis of 
COPD many years after separation.  The service medical 
records show that the veteran's lungs were normal following 
his instance of pneumonia, and there is no record of any 
continuous symptoms from his separation from service onward, 
with the first evidence of COPD occurring decades following 
his last period of active duty.  As to the claim for service 
connection for COPD due to pneumonia in service, the Board 
observes that a significant lapse in time between service and 
post-service medical treatment may be considered as part of 
the analysis of a service connection claim, which weighs 
against the claim.  (See Maxson v. Gober, 230 F. 3d 1330 
(Fed. Cir. 2000) (In determining whether a pre-existing 
condition was aggravated by military service, evidence of a 
prolonged period without medical complaint can be considered, 
along with other factors concerning the veteran's health and 
medical treatment during and after military service.)).  
Further, there is no persuasive competent evidence relating 
the veteran's current diagnosis of COPD to the veteran's 
military service including the inservice bout of pneumonia or 
to any inservice asbestos exposure.

Accordingly, service connection for COPD is denied.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, 


and it must be denied.


ORDER

Service connection for COPD is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


